                                                                                                                          I!
                                                                                                                          I,
                                                                                                                          'I


                                                                                            I,
                                                                                  \ , ) ,__


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           ,,,          '

------------------------------------------------------------X                       .

DESSIREY ZOKIRZODA and MARCOS LAZU,                                         •
                                                                                ·. ,·
                                                                                        I
                                                                                        \    :   •
                                                                                                         I/a-~ }:1 u2 o
                     Plaintiffs,
                                                                                18 CIVIL 11630 (JPO)

                 -against-
                                                                         DEFAULT JUDGMENT
ACRI CAFE INC. and MUHAMET DEMAJ,
                      Defendants.
-----------------------------------------------------------X


        It is hereby   ORDERED, ADJUDGED, AND DECREED, that pursuant to the Court's Opinion

and Order dated January 22, 2020, Plaintiffs' motion for a default judgment is GRANTED in part and DENIED

in part; Judgment is entered in favor of Plaintiffs and against Defendants Acri Cafe Inc. and Muhamet Demaj

jointly and severally, as follows:

        As to Plaintiff Dessirey Zokirzoda, the judgment includes: (1) damages for back pay, unpaid overtime

wages, spread-of-hours pay, statutory damages, and liquidated damages under the FLSA and NYLL in the amount

of$14,912; (2) prejudgment interest on $5,844 for Zokirzoda from October 31, 2018, to the date of judgment at

a rate of nine percent per annum, in the amount of $645.56; for a total judgment of $15,557.56.

       As to Plaintiff Marcos Lazu, the judgment includes: (1) damages for back pay, unpaid overtime wages,

spread-of-hours pay, statutory damages, and liquidated damages under the FLSA and NYLL in the amount of

$14,198; (2) prejudgment interest on $5,580 from November 2, 2019, to the date of judgment at a rate of nine

percent per annum, in the amount of $613.65; for a total judgment of $14,811.65.

      Attorney's fees in the amount of $7,270 and costs in the amount of $440 are awarded to Plaintiffs;

accordingly, this case is closed.

DATED: New York, New York
           January 22, 2020

                                                                RUBY J. KRAJICK

                                                                 Clerk of Court

                                                           By: {'/ I )l 1'[/ ll~O
                                                                Deputy Cler
